                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

    JUDE LAPORTE and JOMAR LAPORTE,              )
                                                 )
          Plaintiffs,                            )
                                                 )        NO. 3:18-cv-00282
    v.                                           )        JUDGE RICHARDSON
                                                 )
    CITY OF NASHVILLE, et al.,                   )
                                                 )
          Defendant.                             )

                                  MEMORANDUM OPINION
         Before the Court is Defendant Police Officer Kimberlin Rothwell’s Motion to Dismiss

(Doc. No. 7) and Defendant Metropolitan Government of Nashville and Davidson County’s

(“Metro”) Motion to Dismiss (Doc. No. 9). Plaintiffs responded in opposition to both motions

(Doc. Nos. 23, 25), and Defendants replied (Doc. Nos. 27, 28). For the reasons discussed below,

Rothwell’s motion is granted, and Metro’s motion is granted in part and deferred in part, and

Plaintiff is ordered to show cause within ten days why the remaining claims (i.e., Count II against

Metro, and all counts against Defendant Tina Lowe and the “unidentified police officers”) should

not be dismissed.1

                                  FACTUAL BACKGROUND2

         This case arises out of a March 2017 interaction at a McDonald’s parking lot on Donaldson

Pike in Nashville, Tennessee between Defendant Tina Lowe and “several African Americans.”

(Doc. No. 1 (“Compl.”) ¶¶ 12, 19.) Lowe, who ultimately was alleged by MNPD to be a crime



1
 Unlike Counts I and III, Count II as to Defendant Metro remains in the case because, as discussed
herein, Defendant Metro did not specifically address one theory of liability within that claim.
2
  For purposes of the motions to dismiss, the Court will assume the following alleged facts to be
true.
                                                 1
victim as a result of this interaction, set up a scam to sell a falsely advertised cell phone on Craig’s

list, posting for sale a new iPhone 6S, when in fact the phone was a refurbished iPhone 6. (Id. ¶

11.) Defendant Lowe met two African American males, including Plaintiff Jomar Laporte, and

one African American female at the above described location to conduct the transaction. (Id. ¶ 12.)

Defendant Lowe voluntarily entered the prospective buyers’ vehicle to negotiate the sale while her

husband, who had come with her, waited in their car. (Id. ¶ 13.) When the buyers discovered that

Defendant Lowe was perpetrating a fraud, the buyers backed out of the deal, gave Defendant Lowe

her phone, took back their money, and tried to leave. (Id. ¶ 14.) Defendant Lowe then exited the

prospective buyers’ vehicle. (Id. ¶ 15.) Defendant Lowe falsely claimed to work for the

Metropolitan Nashville Police Department (“MNPD”) and indicated that she could cause them

trouble for backing out of the deal. (Id. ¶ 16.)

        Defendant Lowe’s husband, who had been waiting for Defendant Lowe in their car, exited

their vehicle and pulled a knife on the potential buyers, threatening to cut them. (Id. ¶ 17.) The

prospective buyers began to video the events on a cell phone. (Id. ¶ 18.) The video showed that

Defendant Lowe’s husband was holding the iPhone that the Lowes later reported had been stolen

and thrown out the window of the prospective buyers’ vehicle as they drove away. (Id.)

        Defendant Lowe took a picture of the prospective buyers’ license plate number and called

911. (Id. ¶¶ 20-31.) Officer Moore responded and brought Defendant Lowe and her husband to the

police department to have detectives further investigate the case. (Id. ¶ 22.) No crime scene photos

were taken, no patrol car video or audio were located or turned over in response to a public records

request, and no additional witnesses were identified in the police report. (Id. ¶¶ 23-25.) Defendant

Lowe identified Jude Laporte in a photo lineup at the MNPD. (Id. ¶ 26.) This identification was

neither audio nor video recorded. (Id.) Defendant Lowe’s husband could not identify anyone from



                                                   2
the same photo lineup. (Id. ¶ 27.) His inability to make an identification was recorded. (Id.)

Defendant Lowe and her husband, who self-admittedly pulled a knife on a group of African

Americans and threatened to cut them, was not arrested, investigated, or charged with any crime.

(Id. ¶ 28.)

         Defendant Rothwell made no attempt to locate or interview Plaintiffs prior to taking out

class (B) felony warrants against them for robbery and placing them on the “most wanted” alert

list. (Id. ¶ 32.) Defendant Rothwell also made no attempt to investigate either Defendant Lowe or

her husband to validate any information they gave her before taking out warrants. (Id. ¶ 33.)

         Plaintiff Jude Laporte, who owned the vehicle that was driven by his brother (Jomar) and

sister to buy the phone, was nowhere near the McDonald’s parking lot when the events occurred

and did not learn about these events until later. (Id. ¶ 29.) He first found out about the arrest

warrants from a parishioner in his church who had seen his name and picture on a most wanted list

in a local government-affiliated office. (Id. ¶ 35.) Plaintiff Jude Laporte thought the situation was

a bad joke and drove to the local police department to clear it up. (Id. ¶ 36.) When he told the

police officers who he was, he was put in handcuffs and taken to jail. (Id. ¶ 37.) Plaintiff Jomar

Laporte was also handcuffed and then incarcerated. (Id. ¶ 38.)3

         The charges against Plaintiffs were dismissed because there was no probable cause shown

for their arrest. (Id. ¶ 41.) Plaintiffs each filed complaints against Defendant Rothwell. (Id. ¶ 42.)

The MNPD immediately responded that Defendant Rothwell had followed proper procedures and

dismissed their complaints. (Id. ¶ 43.)

         After Plaintiffs were initially bonded out of jail, the MNPD failed to remove them from the

most wanted listings. (Id. ¶ 44.) As a result, Plaintiff Jomar Laporte was shopping in an auto-parts



3
    It is unclear from the complaint when or where Plaintiff Jomar Laporte was arrested.
                                                  3
store when he was swarmed by armed police officers and falsely imprisoned in the store. (Id. ¶¶

45, 49.) There was no probable cause for this incident. (Id. ¶ 46.) Plaintiff Jomar Laporte filed

another complaint to the MNPD about this incident, which was dismissed. (Id. ¶ 48.) Since these

events took place, Plaintiffs developed a fear of law enforcement and acute emotional distress. (Id.

¶ 51.)

          Based on these allegations, the complaint sets forth three Section 1983 claims.4 Count I

fails to identify a specific constitutional amendment under which Plaintiffs bring their Section

1983 claim but appears to allege a Section 1983 claim based on a violation of equal protection.5

(Id. ¶¶ 55-58.) Count I is brought against Defendant Rothwell and unidentified police officers in

their individual capacities and the MNPD and Metro for their failure to train their employees.6 (Id.

¶ 58.) Count II appears to allege Section 1983 claims based on unreasonable seizure in violation

of the Fourth Amendment for detaining Plaintiff Jomar Laporte in the auto-parts store. (Id. ¶¶ 59-

68.) Count II is brought against Defendant Rothwell and unidentified police officers in their

individual capacities, MNPD and Metro for their failure to train their employees, and Metro for

failing to timely update its most wanted list. (Id. ¶¶ 63, 67-68.) Count III appears to allege Section

1983 claims based on Fourteenth Amendment due process rights for failing to properly investigate

Plaintiffs before charging them with (B) felonies and for falsely arresting them. (Id. ¶¶ 69-75.)

Count III is brought against Defendant Rothwell and the unidentified police officers in their

individual capacities and MNPD and Metro for their failure to train their employees. (Id. ¶ 74.)



4
    The Court notes that the counts in the complaint are not alleged with ideal clarity.
5
 Although Plaintiffs refer to “due process” in Count I, the parties construe Count I as alleging an
equal protection claim under the Fourteenth Amendment in their briefs.
6
  The unidentified police officers are unnamed MNPD police officers involved with holding
Plaintiff Jomar Laporte against his will in the auto-parts store. (Compl. ¶ 5.)
                                                   4
        On May 25, 2018, MNPD was dismissed from the case pursuant to a stipulation between

the parties who agreed that MNPD is not an entity capable of being sued separate from Metro. (See

Doc. No. 21.) Defendants Rothwell and Metro now move to dismiss all claims against them. (Doc.

Nos. 7, 9.)

                                       LEGAL STANDARD

        For purposes of a motion to dismiss, the Court must take the factual allegations in the

complaint as true, as the Court has done above. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face. Id. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Id. Threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice. Id. When there are well-

pleaded factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief. Id. at 679. A legal conclusion, including one couched

as a factual allegation, need not be accepted as true on a motion to dismiss, nor are mere recitations

of the elements of a cause of action sufficient. Id. at 678; Fritz v. Charter Township of Comstock,

592 F.3d 718, 722 (6th Cir. 2010). Moreover, factual allegations that are merely consistent with

the defendant’s liability do not satisfy the claimant’s burden, as mere consistency does not

establish plausibility of entitlement to relief even if it supports the possibility of relief. Iqbal, 556

U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not



                                                   5
entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. Identifying and setting aside such

allegations is crucial because they simply do not count toward the plaintiff’s goal of showing

plausibility of entitlement to relief. As suggested above, such allegations include “bare assertions,”

formulaic recitation of the elements, and “conclusory” or “bald” allegations. Id. at 681. The

question is whether the remaining factual allegations plausibly suggest an entitlement to relief. Id.

If not, the pleading fails to meet the standard of Rule 8 and thus must be dismissed pursuant to

Rule 12(b)(6). Id. at 683.

                                            DISCUSSION

    I.       Additional Allegations in Plaintiffs’ Responses

          Plaintiffs, throughout their response briefs, make allegations that are not in the complaint.

The Court will not consider these additional allegations in deciding the instant motion to dismiss.

See El-Hallani v. Huntington Nat. Bank, No. 13-CV-12983, 2014 WL 2217237, at *6 (E.D. Mich.

May 29, 2014), rev’d on other grounds, 623 F. App’x 730 (6th Cir. 2015) (stating that the court

cannot consider new facts discussed in plaintiffs’ response brief for purposes of defendant’s

motion to dismiss); see also Strayhorn v. Wyeth Pharm., Inc., 737 F.3d 378, 399 (6th Cir. 2013)

(“[T]he appropriate method for adding new factual allegations to a complaint is not via a [ ] . . .

brief, but by filing an amended complaint.”). Accordingly, the Court’s analysis below considers

whether the allegations in the complaint, and not the allegations in Plaintiffs’ response, plausibly

give rise to an entitlement to relief.

    II.      Defendant Rothwell’s Motion to Dismiss

          Defendant Rothwell moves to dismiss all claims against her. The Court discusses each

Count in turn.




                                                   6
       A. Count I

       As previously discussed, Count I is not alleged with ideal clarity because, inter alia, it does

not specify a specific constitutional amendment that Defendants violated. Although Count I

mentions “due process rights” and does not mention the phrase “equal protection,” the parties

construe Count I as alleging an equal protection claim under Section 1983 in their briefs given that

Count I discusses racial discrimination and practices that deny African American suspects fair and

equitable treatment.7 Accordingly, the Court also construes Count I as alleging an equal protection

claim under Section 1983.

       The Equal Protection Clause of the Fourteenth Amendment provides that “[n]o state shall

. . . deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. To state an equal protection claim under Section 1983, a plaintiff must allege that a state

actor intentionally discriminated against him because of his membership in a protected class.

McCleskey v. Kemp, 481 U.S. 279, 292 (1987); Herron v. Harrison, 203 F.3d 410, 417 (6th Cir.

2000). The plaintiff must also demonstrate that he was similarly situated to persons outside the

class who were treated differently under the facts alleged. See Aureus Holdings, Ltd. v. Detroit

City, 303 F. App’x 265, 269 (6th Cir. 2008). Similarly situated means that “a comparator . . . must

be similar in ‘all relevant respects.’” Paterek v. Vill. Of Armada, Mich., 801 F.3d 630, 650 (6th

Cir. 2011) (quoting U.S. v. Green, 654 F.3d, 637, 650 (6th Cir. 2011)). When evaluating whether

parties are similarly situated, “courts should not demand exact correlation, but should instead seek




7
  As Plaintiffs state in their response brief, “Count I of the Complaint sets forth clear allegations
that the Plaintiffs were discriminated against because they are African American and thus their
Equal Protection rights were violated.” (Doc. No. 26 at 6.)
                                                  7
relevant similarity.” EJS Properties, LLC v. City of Toledo, 698 F.3d 845, 864-65 (6th Cir. 2012)

(quoting Perry v. McGinnis, 209 F.3d 597, 601 (6th Cir. 2000)).8

       Defendant Rothwell argues that the equal protection claim against her should be dismissed

because Plaintiffs fail to adequately allege that racial animus motivated Defendant Rothwell’s

actions. The Court agrees. The complaint provides the conclusory allegation that Defendants

violated Plaintiffs’ constitutional rights “based on no other logical reason except their race.”

(Compl. ¶ 55.) Without more, this conclusory allegation is insufficient. See Iqbal, 556 U.S. at 678.

       Plaintiffs argue that “Count I of the Complaint sets forth clear allegations that the Plaintiffs

were discriminated against because they are African Americans and thus their Equal Protection

rights were violated.” (Doc. No. 26 at 6.) However, the mere fact that Plaintiffs are African

American is insufficient to support an inference that Defendant Rothwell took the alleged actions

against them because of their race. See Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 682

(6th Cir. 2011) (“Plaintiffs’ mere allegations that Dolores Michaels is a woman and Rondigo is a

woman-owned business do not make out a claim for gender-based discrimination targeting them

as members of a suspect class.”); Peterson v. Cty. of Monroe, No. 14-CV-12853, 2015 WL

1439882, at *8 (E.D. Mich. Mar. 27, 2015), aff’d, No. 15-1615 (6th Cir. May 4, 2016) (holding

that merely mentioning discrimination while identifying oneself as Native American does not state

an equal protection claim). Plaintiffs also argue that “[i]t would be nearly impossible to imagine

that [Defendant] Rothwell would have proceeded to take out (B) Felony warrants if the tags on the




8
  In Defendant Rothwell’s reply, she discusses Plaintiffs’ equal protection claim under a theory of
selective enforcement. The Court declines to analyze Plaintiffs’ equal protection claim under this
theory because, inter alia, it is not mentioned in the complaint, and Defendant Rothwell raises this
argument for the first time in her reply brief. See Sanborn v. Parker, 629 F.3d 554, 579 (6th Cir.
2010) (“We have consistently held . . . that arguments made to us for the first time in a reply brief
are waived.”).
                                                  8
vehicle had led to the identification of a Judge, or a stereotypical soccer mom.” (Doc. No. 26 at 6.)

Plaintiffs might sincerely feel this way. However, this argument amounts to Plaintiffs’ mere

speculation and, at best, Plaintiff’s conclusory opinion and does not equate to a well-pleaded

factual allegation that would give rise to a cognizable Section 1983 equal protection claim.9

Accordingly, the Court finds that Plaintiffs have failed to adequately allege a Section 1983 equal

protection claim against Defendant Rothwell, and that claim against her will be dismissed with

prejudice.10

       B. Count II

       As previously discussed, Count II alleges a Fourth Amendment violation stemming from

the incident in which numerous unidentified officers detained Plaintiff Jomar Laporte in an auto-

parts store after he was released on bond. Defendant Rothwell moves to dismiss Count II, to the

extent it can be construed as being alleged against her, because the complaint does not allege that

she was personally involved in that incident. To a state a cognizable Section 1983 claim, the

plaintiff must allege that a named defendant had some personal involvement in the alleged

violation. See Copeland v. Machulis, 57 F.3d 476, 481 (6th Cir. 1995) (“In order to prevail on his

[Section 1983] claim, Copeland must establish that Stephens is culpable because he was personally

involved in taking money out of Copeland’s account . . . or that he otherwise encouraged or

condoned others in doing so.” (internal citation omitted)); Johnson v. Daniels, 769 F. Supp. 230,

234 (E.D. Mich. 1991), aff’d, 70 F.3d 1272 (6th Cir. 1995) (“Personal participation is a sine qua




9
  In Plaintiffs’ response in opposition, Plaintiffs state that Defendant Rothwell has a history of
being subject to internal investigations for racial profiling. However, because these facts are not
in the complaint, the court cannot consider them when deciding the instant motion to dismiss.
10
   Because the Court grants Defendant Rothwell’s motion on the aforementioned basis, it declines
to specifically address her additional arguments, including qualified immunity.
                                                 9
non of individual capacity § 1983 suits.”). The complaint does not allege that Defendant Rothwell

was involved in Plaintiff Jomar Laporte’s seizure at the auto-parts store. She is not alleged to have

been present or to have somehow directed the seizure to occur. Although Plaintiffs allege that

Defendant Rothwell placed them on the most wanted list, this alleged action on her part is not

sufficiently related to the seizure to constitute personal involvement. In addition, Plaintiffs do not

allege that it was Defendant Rothwell’s responsibility to remove them from the list when the

warrant was no longer outstanding. Therefore, Plaintiffs have failed to adequately allege a Section

1983 Fourth Amendment claim against Defendant Rothwell, and the Court will dismiss that claim

against her with prejudice.

        C. Count III

        In Count III, Plaintiffs claim that their due process rights were violated because they “were

entitled to a fair and impartial investigation before being charge[d] with (B) felonies.” (Compl. ¶

69.) However, Plaintiffs, in their complaint or otherwise, do not detail whether their claim is

brought under a theory of procedural or substantive due process. “Procedural due process ensures

that citizens have procedural safeguards prior to the deprivation of rights; substantive due process

limits the impingement of certain fundamental rights regardless of process.” Barefield v. Hillman,

No. 3:17-CV-01525, 2018 WL 6435732, at *2 (M.D. Tenn. Dec. 6, 2018) (Richardson, J.) (citing

Thomas v. Cohen, 304 F. 3d 563, 578 (6th Cir. 2002)). Defendant Rothwell interprets Count III as

stating a substantive due process claim rather than a procedural due process claim because

Plaintiffs appear to allege a denial of a liberty interest, in this case “freedom and reputation,”

(Compl. ¶ 70), which sounds in substantive due process. In response, Plaintiffs do not dispute this

characterization of the claim in Count III, and in fact indicate in multiple places that their complaint

is about a denial of substantive rights rather than the absence of an adequate criminal investigation.



                                                  10
(Doc. No. 26 at 9, 11.)11 Therefore, the Court accepts Defendant Rothwell’s interpretation of Count

III and construes Count III as alleging a substantive due process violation under the Fourteenth

Amendment.12

       Defendant Rothwell moves to dismiss Count III against her based on qualified immunity.

“Although a motion pursuant to Rule 12(b)(6) invites an inquiry into the legal sufficiency of the

complaint, not an analysis of potential defenses to the claims set forth therein, dismissal

nevertheless is appropriate when the defendant is entitled to a meritorious affirmative defense such

as qualified immunity.” Peatross v. City of Memphis, 818 F.3d 233, 240 (6th Cir. 2016). To survive

the motion to dismiss on qualified immunity grounds, the plaintiff must allege facts that “plausibly

mak[e] out a claim that the defendant’s conduct violated a constitutional right that was clearly

established law at the time, such that a reasonable officer would have known that his conduct

violated that right.” Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015). The plaintiff also must

allege with particularity “facts that demonstrate what each defendant did to violate the asserted

constitutional right.” Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 564 (6th Cir. 2011)

(internal citations, quotation marks, and emphasis omitted). “The test is whether, reading the


11
  Plaintiffs in fact concede that the Sixth Circuit has not specifically recognized a Fourteenth
Amendment right not to be subjected to “an inadequate criminal investigation” or the right to “an
adequate and proper police investigation.” (Doc. No. 26 at 9, 11).
12
   The substantive due process doctrine establishes that “‘governmental deprivations of life, liberty
or property are subject to limitations regardless of the adequacy of the procedures employed.’”
Range v. Douglas, 763 F.3d 573, 588 (6th Cir. 2014) (quoting Pearson v. City of Grand Blanc,
961 F.2d 1211, 1216 (6th Cir. 1992)). This doctrine protects a narrow class of interests, including
those enumerated in the Constitution, those so rooted in the traditions of the people as to be ranked
fundamental, and the interest in freedom from government actions that shock the conscience. Id.
It also protects the right to be free from arbitrary and capricious governmental actions, which is
another formulation of the right to be free from conscience-shocking actions. Id. “Substantive-
due-process claims are ‘loosely divided into two categories: (1) deprivations of a particular
constitutional guarantee; and (2) actions that shock the conscience.’” Doe v. Miami Univ., 882
F.3d 579, 597 (6th Cir. 2018) (quoting Valot v. Se. Local Sch. Dist. Bd. of Educ., 107 F.3d 1220,
1228 (6th Cir. 1997)).
                                                 11
complaint in the light most favorable to the plaintiff, it is plausible that an official’s acts violated

the plaintiff’s clearly established constitutional right.” Heyne, 655 F.3d at 562-63.

        In analyzing the issue of qualified immunity, the “first step is to determine if the facts

alleged make out a violation of a constitutional right. The second is to ask if the right at issue was

‘clearly established’ when the event occurred such that a reasonable officer would have known

that his conduct violated it.” Martin, 712 F.3d at 957 (citing Pearson v. Callahan, 555 U.S. 223,

232 (2009)). Although these two steps may be addressed in any order, both steps must be answered

in the affirmative for the plaintiff’s claim to proceed. Id. (citing Pearson, 555 U.S. at 236). If either

step is not satisfied, then qualified immunity shields the government officer from civil damages.

Id.

        The Court addresses the second step first. Defendant Rothwell argues that because the

Sixth Circuit has never recognized a due process right to an adequate and proper police

investigation (prior to being charged with a felony), it could not have been clearly established that

Defendant Rothwell’s actions violated Plaintiffs’ due process rights. As noted above, Plaintiffs

concede that there is no recognized right to such an investigation, and argue instead that Plaintiffs

were denied other, substantive due process rights such as the right to “be free from police

overreaching, abuse of discretion, arrest or imprisonment without due process” and the right “not

to be subjected to excessive force [or unlawful imprisonment] by police officers. (Doc. No. 26 at

9, 11.) Unfortunately for Plaintiffs, Count III alleges, at most, only deprivation of the right to

“freedom” (including the right not to be falsely arrested) and “reputation.” Plaintiffs do not provide

any authority to support a position that Defendant Rothwell’s conduct violated a clearly established

constitutional right sounding in “freedom” or “reputation” (or anything else, for that matter). Most




                                                   12
critically, no facts alleged in the complaint support such a position. Accordingly, Defendant

Rothwell is entitled to qualified immunity, and Count III will be dismissed with prejudice.

            In sum, the Court will dismiss all claims alleged in this action as to Defendant Rothwell

with prejudice.

     III.      Defendant Metro’s Motion to Dismiss

            Defendant Metro moves to dismiss all claims against it because Plaintiffs have failed to

plausibly allege municipal liability under Section 1983. A municipality can be liable under Section

1983 only if the plaintiff establishes that: “(1) the plaintiff’s harm was caused by a constitutional

violation; and (2) the [municipality] was responsible for that violation.” Spears v. Ruth, 589 F.3d

249, 256 (6th Cir. 2009). Municipalities cannot be held liable under Section 1983 on a respondeat

superior theory. Monnell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978). Instead, “municipalities

are liable for harms resulting from a constitutional violation only when the injury resulted from an

‘implementation of [the municipality’s] official policies or established customs.’” Spears, 589

F.3d at 256 (quoting Monnell, 436 U.S. at 708 (Powell, J., concurring)) (emphasis in original).

            Plaintiffs’ primary theory of municipal liability in this case is failure to train.13 “‘A

systematic failure to train police officers adequately is a custom or policy which can lead to

municipal liability.’” Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller v. Sanilac

Cnty., 606 F.3d 240, 255 (6th Cir. 2010)). “A municipality’s culpability for a deprivation of rights

is at its most tenuous where a claim turns on a failure to train.” Connick v. Thompson, 563 U.S. 51




13
   Defendant Metro interprets the complaint as also alleging a failure-to-investigate claim against
it because the complaint alleges that Defendant Metro did not sustain Plaintiffs’ complaints to the
MNPD related to the incidents that form the basis of this lawsuit. The Court, however, does not
interpret the complaint as alleging a failure-to-investigate claim and therefore will not address it
in detail below. To the extent that the complaint can possibly be interpreted as alleging such a
claim, it will be dismissed for the reasons discussed in Defendant Metro’s brief.
                                                   13
(2011) (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822-23 (1985)). Under a failure to train

theory of municipal liability, a plaintiff must show that (1) a training program is inadequate to the

tasks that the officers must perform; (2) the inadequacy is the result of the defendant’s deliberate

indifference; and (3) the inadequacy is closely related to or actually caused the plaintiff’s injury.

Plinton v. County of Summit, 540 F.3d 459, 464 (6th Cir. 2008) (citing City of Canton, 489 U.S. at

389-91) (internal quotation marks omitted).

       Deliberate indifference “is a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Bd. of Cty. Comm’rs v. Brown,

520 U.S. 397, 410 (1997). In the context of a failure-to-train claim, deliberate indifference can be

demonstrated in two ways: “through evidence of prior instances of unconstitutional conduct

demonstrating that the [municipality] had notice that the training was deficient and likely to cause

injury but ignored it,” or “through evidence of a single violation of federal rights, accompanied by

a showing that the [municipality] had failed to train its employees to handle recurring situations

presenting an obvious potential for such a violation.” Harvey v. Campbell County, Tenn., 453 F.

App’x 557, 562-63 (6th Cir. 2011) (internal citations omitted). Deliberate indifference based on a

single violation of rights requires “a complete failure to train the police force, training that is so

reckless or grossly negligent that future police misconduct is almost inevitable or would properly

be characterized as substantially certain to result.” Id. at 567 (citing Hays v. Jefferson Cnty., 668

F.2d 869, 874 (6th Cir. 1982)).

       With this framework in mind, the Court analyzes whether Plaintiffs have plausibly alleged

that Defendant Metro is liable for the three Section 1983 violations.




                                                 14
       A. Count I

       Count I alleges that Defendant Metro is liable for the violation of Plaintiffs’ equal

protection rights based on a failure to train theory. Specifically, Plaintiffs allege the following:

               Defendant [Metro] is responsible for the training of all Metropolitan
               Nashville Police Department officers and for ensuring that no
               procedures or practices are employed in such a way as to racially
               discriminate or violate any individual’s civil or due process rights.

               The fact that Defendant Officer Rothwell did not object to the
               unlawful arrest and detainment of Plaintiffs . . . is prima facie
               evidence that this was not simply a case of an officer failing to use
               good judgment, but rather, an officer who was not properly trained
               as to the requirements of their duties and ensuring that due care is
               exercised before jumping to the conclusion that an unsubstantiated
               account and identification of a black male as a suspect is not
               sufficient in and of itself to validate a warrant being taken out
               against him for a (B) felony.

(Compl. ¶¶ 56-57.)

       Defendant Metro argues that Count I should be dismissed because these allegations are

conclusory and therefore insufficient to survive a motion to dismiss. The Court agrees. For

example, nowhere in the complaint do Plaintiffs discuss Defendant Metro’s training program or

explain how the training program’s inadequacies are a result of Defendant Metro’s deliberate

indifference to the constitutional rights of citizens. In addition, Plaintiffs’ claim here is based on a

single incident, and Plaintiff fails to adequately allege the above-identified facts necessary to show

deliberate indifference based on a single incident. Plaintiffs’ claims, therefore, do not plausibly

allege municipal liability based on equal protection violations. The Court will grant Defendant

Metro’s motion to dismiss as to Count I and will dismiss that claim with prejudice.




                                                  15
       B. Count II

       Count II appears to allege, albeit not with ideal clarity, that Defendant Metro is liable for

violating Plaintiffs’ Fourth Amendment rights based on the following two theories: (1) failure to

train; and (2) failure to make accurate and timely updates to its “Most Wanted” lists.

       In relation to the first theory, Plaintiffs allege the following:

               Multiple armed officers approaching an individual who is doing
               nothing wrong . . . clearly violates his constitutional rights. The fact
               that none of the OFFICERS objected to the furtherance of this
               detention is prima facie evidence that this was not a case of an
               officer failing to use good judgment, but rather numerous officers
               who were not properly trained as to the requirements of their duties
               and the significance of honoring the civil rights of minorities.

(Compl. ¶¶ 61-62.) Defendant Metro again moves for dismissal based on the first theory discussed

above because these allegations are conclusory and therefore insufficient to survive a motion to

dismiss. Again, the Court agrees. As previously discussed, the complaint fails to discuss Defendant

Metro’s training program and its inadequacies let alone explain how these inadequacies are a result

of Defendant Metro’s deliberate indifference to the constitutional rights of citizens. Plaintiffs’

claims, therefore, do not plausibly allege a municipal liability claim based on Fourth Amendment

violations. As it relates to Count II, the Court, therefore, finds that Plaintiffs cannot move forward

in their case against Defendant Metro based on a failure to train theory.

       The parties do not directly address the second theory discussed above.14 The Court notes

that Count II, to the extent it is based on the second theory, appears to be susceptible to dismissal



14
   Defendant Metro moves to dismiss “all claims against it because the Complaint fails to
adequately plead that any constitutional custom, policy, or practice was the moving force behind
any violation of [Plaintiffs’] rights.” (Doc. No. 9 at 4.) The Court, however, finds that this
statement without more is insufficient to extend the motion to dismiss Count II to cover the theory
related to the most-wanted list. The Sixth Circuit has held that “‘[i]ssues adverted to in a
perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed
waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,
                                                  16
because, inter alia, Plaintiffs have not adequately alleged Defendant Metro’s municipal liability

under Section 1983. Rather, Plaintiffs appear to allege that Defendant Metro is liable based on a

theory of respondeat superior. It is axiomatic that municipalities cannot be held liable under

Section 1983 on a respondeat superior theory. See Monnell, 436 U.S. at 691. Defendant Metro has

not specifically supported its motion to dismiss Count II with respect to the second theory, and in

that sense has not moved to dismiss Count II in its entirety. Therefore, in this sense, if the Court

were to dismiss Count II in its entirety, it would be doing so sua sponte. The Court declines to do

so here for now, because any such dismissal sua sponte would occur without the proper notice to

Plaintiff. See Rondigo, 522 F. App’x at 286 (“A district court can, however, sua sponte dismiss

claims where it gives notice of its intent to do so, the plaintiffs have an opportunity to show why

dismissal is not warranted, and the district court spells out its reasons for dismissing the case.”).

However, the Court now gives Plaintiffs notice that it will dismiss Count II with prejudice as it

relates to Defendant Metro unless Plaintiffs explain to the Court, within ten days from the entry of

the accompanying Order, why dismissal is not warranted.

        C. Count III

        Count III alleges that Defendant Metro is liable for the violation of Plaintiffs’ due process

rights based on a failure to train theory. (Compl. ¶ 74.) Specifically, Plaintiffs allege the following:

                The fact that none of the OFFICERS nor their supervisors objected
                to the false arrest based on the deprivation of the due process rights
                of both Plaintiffs . . . is prima facie evidence that this was not simply
                a case of an officer failing to use good judgment, but rather several



leaving the court to . . . put flesh on its bones.’” United States v. Stewart, 628 F.3d 246, 256 (6th
Cir. 2010) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)) (alteration in
original); see also Lewless v. Sec’y of Health & Human Servs., 25 F.3d 1049 (6th Cir. 1994)
(holding that it “is not the obligation of this court to research and construct the legal arguments
open to parties, especially when they are represented by counsel” (quoting Sanchez v. Miller, 792
F.2d 694, 703 (7th Cir. 1986))).
                                                   17
               officers who were not properly trained as to the requirements of their
               duties and the fair treatment of minorities.

               The fact that the OFFICERS and the City seem quite unconcerned
               with the consequences of denying these men their freedom is prima
               facie evidence that this was not simply a case of an officer failing to
               use good judgment, but rather several officers who were not
               properly trained as to the requirements of their duties.

(Id. ¶ 72-73.)15 Defendant Metro argues that Count III should be dismissed because these

allegations are conclusory and therefore insufficient to survive a motion to dismiss. The Court,

again, agrees. As previously discussed, Plaintiffs fail to describe police officer training, any

specific shortcomings in the training, or explain how such unidentified shortcomings are the

moving force behind the constitutional violation. Plaintiffs also make no non-conclusory

allegations regarding deliberate indifference, especially allegations sufficient to show deliberate

indifference based on a single incident. Accordingly, the Court will grant Defendant Metro’s

motion to dismiss as to Count III and dismiss Count III against Metro with prejudice.

       In sum, the Court will dismiss Count I and Count III as to Defendant Metro with prejudice.

The Court also gives notice to Plaintiffs that it will dismiss Count II with prejudice as to Defendant

Metro unless Plaintiffs explain why dismissal is not warranted within ten days from the entry of

the accompanying Order.16




15
   Defendant Metro states that Paragraph 73 in the complaint appears to plead a “failure to
investigate [Plaintiff’s complaints to MNPD about their treatment]” municipal liability claim. The
Court, however, interprets this paragraph—which is not written with ideal clarity—as attempting
to allege deliberate indifference. However, regardless of how the Court interprets this paragraph,
Count III will be dismissed with prejudice for the reasons discussed herein.
16
   Plaintiffs’ argument against dismissing the complaint against Metro is unpersuasive. Plaintiffs
discuss issues of systemic inequality and racial bias in the criminal justice system. The Court’s
ruling does not address those issues because, inter alia, they are not relevant to the Court’s analysis
in deciding the instant motion to dismiss. Rather, this ruling addresses the relevant question here—
whether Plaintiffs’ complaint plausibly states a claim pursuant to the familiar standards the
                                                  18
   IV.      Claims against Defendant Tina Lowe

         Under Rule 4(m), if a defendant is not served within 90 days after the complaint is filed,

the court—on motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified time. There is no

evidence in the record that Defendant Lowe was timely served.

         Under Rule 41(b), “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b). Rule 41(b) does not abrogate the power of courts, “acting on their own initiative, to clear

their calendars of cases that have remained dormant because of the inaction or dilatoriness of the

parties seeking relief.” Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962); see also Carter v. City

of Memphis, 636 F.2d 159, 161 (6th Cir. 1980) (“[i]t is clear that the district court does have the

power under Rule 41(b) . . . to enter a sua sponte order of dismissal”) (citing Link, 370 U.S. 626).

Consistent with Link, Local Rule 41.01(a) authorizes the Court to summarily dismiss a civil suit

that has “been pending for an unreasonable period of time without any action having been taken

by any party . . . .” M.D. Tenn. R. 41.01(a) (dismissal for unreasonable delay).

         Accordingly, the Court will order Plaintiffs to show cause within ten days from the entry

of the accompanying Order why this lawsuit should not be dismissed against Defendant Lowe for

failure to comply with Rule 4(m) or alternatively failure to prosecute under Rule 41(b). Plaintiffs

are warned that their failure to respond to the accompanying Order will likely result in a dismissal

of the case against Defendant Lowe.




Supreme Court set forth in Twombly and Iqbal. As discussed in detail herein, the Court finds that
it does not.
                                                 19
   V.      Claims against Unidentified Police Officers

        As discussed above, Plaintiffs allege claims against unidentified police officers. Although

the naming of pseudonymous defendants is permissible where a plaintiff requires discovery to

learn the true identities of the defendants, the plaintiff subsequently must amend the complaint to

reflect the discovered identities and effect service on the named parties within the 90-day period

set forth in Rule 4(m). Brown v. Warden Ross Corr. Inst., No. 2:10-CV-822, 2011 WL 1877706,

at *2 (S.D. Ohio May 16, 2011).

        Plaintiffs state that the unidentified police officers have now been identified from a police

report and list the officers’ names. However, Plaintiffs also state that the original complaint has

not been amended to add the new officers, and therefore there is no record that any of these officers

have been served. Plaintiffs filed their complaint in March 2018 and the current motion has been

pending since May 2018. Plaintiffs have not filed a motion for leave to amend the complaint. Given

this delay, the Court will order Plaintiffs to show cause within ten days from the entry of the

accompanying Order why this case should not be dismissed against the unidentified officers.

                                         CONCLUSION

        For the foregoing reasons, Defendant Rothwell’s Motion to Dismiss (Doc. No. 7) will be

GRANTED, and all claims alleged against her in this action will be DISMISSED WITH

PREJUDICE. As to Defendant Metro, its Motion to Dismiss (Doc. No. 9) will be GRANTED

IN PART, in that Count I and Count III will be DISMISSED WITH PREJUDICE.

        The following claims remain:

           •   As to Defendant Metro, Count II. The Court gives notice to Plaintiffs that it will

               dismiss Count II with prejudice as to Defendant Metro unless Plaintiffs explain why




                                                 20
       dismissal is not warranted within ten days from the entry of the accompanying

       Order.

   •   As to Defendant Lowe, Counts I, II, and III. The Court will order Plaintiffs to show

       cause within ten days from the entry of the accompanying Order why this case

       should not be dismissed against Defendant Lowe.

   •   As to the unidentified police officers, Counts I, II, and III. The Court will order

       Plaintiffs to show cause within ten days from the entry of the accompanying Order

       why this case should not be dismissed against the formerly unidentified officers,

       who now have (according to Plaintiffs) been identified.

An appropriate order will be entered.




                                        ____________________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE




                                          21
